Exhibit 10.21

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into this 7th day of
December, 2011 (the “Effective Date”) by and between Auxilium Pharmaceuticals,
Inc. (the “Company”) and Adrian Adams (“Executive”).

WHEREAS, the Company desires to employ Executive as the Chief Executive Officer
and President of the Company on the terms and conditions set forth in this
Agreement; and

WHEREAS, Executive desires to be employed with the Company as the Chief
Executive Officer and President of the Company, and is willing to accept such
employment on the terms and conditions set forth in this Agreement.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Employment. The Company hereby agrees to employ Executive, and Executive
hereby accepts such employment and agrees to perform Executive’s duties and
responsibilities, in accordance with the terms, conditions and provisions
hereinafter set forth. This Agreement shall be effective as of the Effective
Date and shall continue until the fifth anniversary thereof, unless sooner
terminated pursuant to the terms of this Agreement (the “Initial Term”). In
addition, this Agreement shall automatically renew for periods of one (1) year
unless either party gives written notice to the other party at least ninety
(90) days prior to the end of the Initial Term or any one (1) year renewal
period, as applicable, that this Agreement shall not be further extended.
Nothing in this Agreement shall be construed as giving Executive any right to be
retained in the employ of the Company, and Executive specifically acknowledges
that Executive shall be an employee-at-will of the Company, and thus subject to
discharge at any time by the Company with or without Cause (as defined in
Section 2.9) and without compensation of any nature except as provided in
Section 2 below. The Initial Term, together with any one-year renewal period
shall be referred to as the “Term.”

1.1 Duties and Responsibilities. Commencing on the Effective Date, Executive
shall serve as the Chief Executive Officer and President of the Company and
shall have the duties, authorities and responsibilities commensurate with the
duties, authorities and responsibilities with such positions. In addition,
Executive shall perform all duties and accept all responsibilities incident to
such positions as may be reasonably assigned to Executive by the Company’s Board
of Directors (the “Board”). Executive shall be appointed as a member of the
Board at the special meeting of the board of directors at which this Agreement
is approved, or, alternatively, at the first regularly scheduled Board meeting
coincident with or next following Executive’s commencement of employment with
the Company, in each case, subject to the By-laws of the Company and Delaware
General Corporation Law.

1.2 Extent of Service. Executive agrees to use Executive’s full business efforts
to carry out Executive’s duties and responsibilities under Section 1.1 hereof
and, consistent with the other provisions of this Agreement, to devote
substantially all of Executive’s business time, attention and energy thereto,
except for vacations in accordance with the Company’s policy and absences due to
temporary illness. The foregoing shall not be construed as preventing Executive



--------------------------------------------------------------------------------

from making investments in other businesses or enterprises, provided that
Executive agrees not to become engaged in any other business activity which, in
the reasonable judgment of the Board, is likely to interfere with Executive’s
ability to discharge Executive’s duties and responsibilities to the Company. The
Company acknowledges and agrees that Executive may serve on the outside boards
of directors of Amylin Pharmaceuticals, Inc. and one other entity during the
Term.

1.3 Base Salary. For all the services rendered by Executive hereunder, the
Company shall pay Executive a base salary (as may be increased from time to
time, “Base Salary”) at the annual rate of $650,000 payable bi-weekly in
installments at such times as the Company customarily pays its other senior
level executives. Executive’s Base Salary shall be reviewed annually for
appropriate increases by the Board or Compensation Committee of the Board
pursuant to the normal performance review policies for senior level executives.

1.4 Performance Share Award and Stock Options.

(a) Effective as of the Effective Date, Executive shall be granted a
non-qualified option to purchase 550,000 shares (the “Option Grant”) of the
Company’s common stock at an exercise price per share equal to the last reported
sale price of a share of the Company’s common stock on the NASDAQ Global Select
Market on the Effective Date. Vesting of the Option Grant will be over four
years with twenty-five percent (25%) of the grant amount vesting in each of the
four years, based on continued employment, beginning on the Effective Date. The
Option Grant will be subject to the terms of the Company’s 2004 Equity
Compensation Plan, as amended and restated (the “Plan”), and the standard form
of option agreement used by the Company for its senior level executives. By
approving this Agreement, the Board approves the grant of the foregoing stock
option described above.

(b) Within ninety (90) days of the Effective Date, Executive shall be granted a
Performance Share Award which represents the right to receive a target of 53,700
shares of Company common stock upon the achievement of certain performance goals
set by the Compensation Committee of the Board. The actual number of shares of
Company common stock earned may be greater or less based on the achievement of
the performance goals. Upon achievement of the performance goal set forth in the
Performance Share Award Agreement and subject to Executive remaining employed
through the date the performance goals are achieved, the shares of Company
common stock shall vest as follows: (i) 33% on the date the performance goal is
achieved; (ii) 33% on the first anniversary of the date the performance goal was
achieved; and (iii) 34% on the second anniversary of the date the performance
goal was achieved. The Performance Share Award will be subject to the terms of
the Plan, and the standard form of Performance Share Award Agreement used by the
Company for its senior level executives.

1.5 Incentive Compensation. Executive shall participate in short-term and
long-term incentive programs established by the Company for its senior level
executives generally, at levels determined by the Board or the Compensation
Committee of the Board. Executive’s incentive compensation shall be subject to
the terms of the applicable plans and shall be determined based on Executive’s
individual performance and Company performance as determined by the Board or the
Compensation Committee of the Board. Executive’s target annual bonus eligibility
amount shall be 100% of Base Salary (as may be increased from time to time,
“Target Annual

 

2



--------------------------------------------------------------------------------

Bonus”), subject to achievement of goals to be mutually agreed upon by Executive
and the Board or the Compensation Committee of the Board, with a potential
payout from 0 to 200% of the Target Annual Bonus depending upon achievement of
the mutually agreed upon goals. Any annual incentive compensation earned by
Executive shall be paid on or after January 1, but not later than March 15 of
the fiscal year following the fiscal year for which the annual incentive
compensation is earned.

1.6 Retirement and Welfare Plans. Executive shall participate in employee
retirement and welfare benefit plans made available to the Company’s senior
level executives as a group or to its employees generally, as such retirement
and welfare plans may be in effect from time to time and subject to the
eligibility requirements of the plans. Nothing in this Agreement shall prevent
the Company from amending or terminating any retirement, welfare or other
employee benefit plans or programs from time to time as the Company deems
appropriate.

1.7 Reimbursement of Expenses; Vacation. Executive shall be provided with
reimbursement of reasonable expenses related to Executive’s employment by the
Company on a basis no less favorable than that which may be authorized from time
to time for senior level executives as a group, and shall be entitled to
vacation and personal days commensurate with those provided to other senior
level executives of the Company, in accordance with the Company’s vacation or
pay-for-time-not-worked policies; provided, however, that in no event shall
Executive be entitled to less than five (5) weeks of vacation.

1.8 Attorneys Fees. Within thirty (30) days following presentation of
appropriate documentation, the Company shall pay all reasonable and documented
legal fees incurred by Executive in connection with the negotiation and
execution of this Agreement.

2. Termination. Executive’s employment shall terminate upon the occurrence of
any of the following events described in this Section 2. Upon a termination of
Executive’s employment as described in this Section 2, Executive agrees to
resign all positions, including as an officer and as a member of the Board and
any committees thereof, or the board of directors or committees of any
subsidiaries of the Company.

2.1 Termination Without Cause; Resignation for Good Reason; Non-Renewal Before A
Change of Control.

(a) If (i) the Company terminates Executive’s employment without Cause (as
defined in Section 2.9), (ii) Executive resigns for Good Reason (as defined in
Section 2.9) or (iii) the Company fails to renew the Term of this Agreement then
in effect in accordance with Section 1, this Section 2.1 shall apply. The
Company may remove Executive at any time without Cause from the position in
which Executive is employed hereunder upon not less than 30 days’ prior written
notice to Executive. The Company shall have discretion to terminate Executive’s
employment during the notice period and pay continued Base Salary in lieu of
notice.

(b) If Executive’s employment terminates as described in subsection (a) above
and Executive executes and does not revoke a written release upon such
termination of any and all claims against the Company and all related parties
with respect to all matters arising out of Executive’s employment by the
Company, or the termination thereof substantially in the same

 

3



--------------------------------------------------------------------------------

form as attached hereto as Exhibit A, as adjusted by any changes in applicable
law necessary to make such release enforceable as determined by the Company (the
“Release”), Executive shall be entitled to receive the following severance
compensation, as long as Executive complies with the terms of Sections 4, 5, 6
and 7 below:

(i) Executive shall receive severance payments in an amount equal to (A) 1.5
times Executive’s annual Base Salary at the rate in effect at the time of
Executive’s termination plus (B) 1.5 times Executive’s average annual bonus paid
by the Company to Executive for the two fiscal years preceding the fiscal year
in which Executive’s termination of employment occurs or the annual bonus paid
by the Company to Executive for the fiscal year preceding the fiscal year in
which Executive’s termination of employment occurs, whichever is higher;
provided, that if such termination occurs prior to payment of Executive’s annual
bonus for 2012, then “average annual bonus” for purposes of this subsection
(i) shall be equal to the Target Annual Bonus for the year of termination. The
severance amount shall be paid in equal monthly installments over the 18-month
period following Executive’s termination of employment (the “Severance Period”).
Monthly payments shall commence within 60 days after the effective date of the
termination, subject to Executive’s execution and non-revocation of the Release.

(ii) Provided that Executive is eligible for and timely elects COBRA
continuation coverage, during the 18-month period following Executive’s
termination date, the Company will reimburse Executive for the monthly COBRA
cost of continued coverage for Executive, and, where applicable, his or her
spouse and dependents, paid by Executive under the Company’s group health plan
pursuant to section 4980B of the Code, less the amount that Executive would be
required to contribute for such health coverage if Executive were an active
employee of the Company (the “Monthly COBRA Costs”). These payments will
commence within 60 days following the termination date and will be paid on the
first payroll date of each month.

(iii) All outstanding stock options held by Executive at the date of Executive’s
termination of employment that would have become exercisable during the 18-month
period following Executive’s termination of employment shall become fully
exercisable on the date of termination and all outstanding stock awards
(including restricted stock units), the restrictions on which would have lapsed
during the 18-month period following Executive’s termination of employment,
shall become fully vested and exercisable as of the date of termination;
provided, that if any stock award is subject to any performance restrictions,
such performance restrictions shall only be deemed to be satisfied (A) if the
applicable performance goals have been achieved as of the date of termination or
(B) as provided in the Plan or the applicable stock award agreement if more
favorable terms as to performance satisfaction are provided.

(c) Executive shall also receive the “Accrued Benefits,” which shall mean:
(i) any unpaid Base Salary through the date of termination, payable within
thirty (30) days following termination; (ii) any annual bonus earned but unpaid
with respect to the fiscal year ending on or preceding the date of termination,
payable at the time such bonuses would have been paid if Executive was still
employed with the Company; (iii) reimbursement for any unreimbursed business
expenses incurred through the date of termination within thirty (30) days

 

4



--------------------------------------------------------------------------------

following termination; (iv) any accrued but unused vacation time in accordance
with Company policy; (v) a pro-rata portion of Executive’s annual bonus for the
year in which Executive’s termination occurs based on actual results for such
year and based on the number of days Executive was employed with the Company for
such year, to be paid at the time such bonuses would have been paid if Executive
was still employed with the Company in accordance with the Company’s bonus plan;
and (vi) all other payments, benefits or fringe benefits to which Executive
shall be entitled under the terms of any applicable compensation arrangement or
benefit, equity or fringe benefit plan or program or grant or this Agreement.

(d) In addition to the payments and benefits described in this Section 2.1(b)
and (c), if (i) a termination described in Section 2.1(a) occurs within three
months prior to a Change of Control and (ii) and such termination is in
contemplation of such Change of Control, then (A) Executive shall receive a lump
sum severance payment in an amount equal to the difference between the severance
amounts payable to Executive under Section 2.1(b)(i) and Section 2.2(b)(i);
(B) following the foregoing 18-month period, if Executive secures an individual
policy for health coverage for himself or herself and, where applicable, his or
her spouse and dependents, the Company will reimburse Executive for the monthly
cost of such coverage for the twelve (12) month period commencing on the first
day following the 18-month period and ending twelve (12) months thereafter;
provided that the amount of the Company’s reimbursement for any month during
this 12 month period will not exceed the Monthly COBRA Costs; and (C) equity
awards shall accelerate in accordance with Section 2.2(b)(iii) as of the date of
the Change of Control; provided, that if any stock award is subject to any
performance restrictions, such performance restrictions shall only be deemed to
be satisfied (x) if the applicable performance goals have been achieved as of
the Change of Control or (y) as provided in the Plan or the applicable stock
award agreement if more favorable terms as to performance satisfaction are
provided. The payment described in Section 2.1(d)(A) shall be made within 60
days after the effective date of the Change of Control, subject to Executive’s
execution and non-revocation of the Release.

(e) Executive agrees that if Executive materially breaches Section 4, 5, 6 or 7
below, all payments under Section 2.1(b) (and Section 2.1(d), if applicable)
shall immediately cease.

2.2 Termination Without Cause; Resignation for Good Reason; Non-Renewal After A
Change of Control.

(a) If (i) the Company terminates Executive’s employment without Cause,
(ii) Executive resigns for Good Reason or (iii) the Company fails to renew the
Term of this Agreement then in effect in accordance with Section 1, in each
case, during the one-year period following a Change of Control, this Section 2.2
shall apply

(b) If Executive’s employment terminates as described in subsection (a) above
and Executive executes and does not revoke a Release, Executive shall be
entitled to receive the following severance compensation, as long as Executive
complies with the terms of Sections 4, 5, 6 and 7 below:

 

5



--------------------------------------------------------------------------------

(i) Executive shall receive a lump sum severance payment in an amount equal to
(A) 2.5 times Executive’s annual Base Salary at the rate in effect at the time
of Executive’s termination, plus (B) 2.5 times Executive’s average annual bonus
paid by the Company to Executive for the two fiscal years preceding the fiscal
year in which Executive’s termination of employment occurs or the annual bonus
paid by the Company to Executive for the fiscal year preceding the fiscal year
in which Executive’s termination of employment occurs, whichever is higher;
provided, that if such termination occurs prior to payment of Executive’s annual
bonus for 2012, then “average annual bonus” for purposes of this subsection
(i) shall be equal to the Target Annual Bonus for the year of termination. The
payment shall be made within 60 days after the effective date of the termination
of employment, subject to Executive’s execution and non-revocation of the
Release.

(ii) Provided that Executive is eligible for and timely elects COBRA
continuation coverage, during the 18-month period following Executive’s
termination date, the Company will reimburse Executive for the Monthly COBRA
Costs. Following the foregoing 18-month period, if Executive secures an
individual policy for health coverage for himself or herself and, where
applicable, his or her spouse and dependents, the Company will reimburse
Executive for the monthly cost of such coverage for the twelve (12) month period
commencing on the first day following the 18-month period and ending twelve
(12) months thereafter; provided that the amount of the Company’s reimbursement
for any month during this 12 month period will not exceed the Monthly COBRA
Costs. These payments will commence within 60 days following the termination
date and will be paid on the first payroll date of each month.

(iii) All outstanding stock options held by Executive at the date of Executive’s
termination of employment shall become fully exercisable on the date of
termination and all outstanding stock awards (including restricted stock units)
held by Executive at the date of Executive’s termination of employment shall
become fully vested and exercisable as of the date of termination; provided,
that if any stock award is subject to any performance restrictions, such
performance restrictions shall only be deemed to be satisfied (A) if the
applicable performance goals have been achieved as of the date of termination or
(B) as provided in the Plan or the applicable stock award agreement if more
favorable terms as to performance satisfaction are provided.

(c) Executive shall receive the Accrued Benefits.

(d) Executive agrees that if Executive materially breaches Section 4, 5, 6 or 7
below, all payments under Section 2.2(b) shall immediately cease.

2.3 Benefit Limitation.

(a) Anything in this Agreement to the contrary notwithstanding, in the event
that a Change of Control occurs and it shall be determined that any payment or
distribution by the Company to or for the benefit of Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (“Total Payments”) to be made to Executive would otherwise exceed
the amount (the “Safe Harbor Amount”) that could be received by Executive
without the imposition of an excise tax under Section 4999 of Code, then the
Total Payments shall be reduced to the extent, and only to the extent, necessary
to

 

6



--------------------------------------------------------------------------------

assure that their aggregate present value, as determined in accordance the
applicable provisions of Section 280G of the Code and the regulations
thereunder, does not exceed the greater of the following dollar amounts (the
“Benefit Limit”):

(i) the Safe Harbor Amount, or

(ii) the greatest after-tax amount payable to Executive after taking into
account any excise tax imposed under section 4999 of the Code on the Total
Payments.

(b) All determinations to be made under this Section 2.3 shall be made by an
independent public accounting firm selected by the Company before the date of
the Change of Control (the “Accounting Firm”). In determining whether such
Benefit Limit is exceeded, the Accounting Firm shall make a reasonable
determination of the value to be assigned to the restrictive covenants in effect
for Executive pursuant to Sections 4, 5, 6 and 7 of this Agreement, and the
amount of his or her potential parachute payment under Section 280G of the Code
shall reduced by the value of those restrictive covenants to the extent
consistent with Section 280G of the Code and the regulations thereunder.

(c) To the extent a reduction to the Total Payments is required to be made in
accordance with this Section 2.3, such reduction and/or cancellation of
acceleration of equity awards shall occur in the order that provides the maximum
economic benefit to Executive. In the event that acceleration of equity awards
is to be reduced, such acceleration of vesting also shall be canceled in the
order that provides the maximum economic benefit to Executive. Notwithstanding
the foregoing any reduction shall be made in a manner consistent with the
requirements of section 409A of the Code and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis but not below zero.

(d) All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in this Section 2.3 shall be borne solely by the
Company. The Company agrees to indemnify and hold harmless the Accounting Firm
from any and all claims, damages and expenses resulting from or relating to its
determinations pursuant to this Section 2.3, except for claims, damages or
expenses resulting from the gross negligence or willful misconduct of the
Accounting Firm.

2.4 Voluntary Termination. Executive may voluntarily terminate Executive’s
employment for any reason upon 30 days’ prior written notice. In such event,
after the effective date of such termination, except as provided in Section 2.2
with respect to a resignation for Good Reason, no further payments shall be due
under this Agreement, except that Executive shall be entitled to the Accrued
Benefits other than the benefit described in Section 2.1(c)(v).

2.5 Disability. Subject to requirements of applicable law, the Company may
terminate Executive’s employment if after the Company has provided reasonable
accommodation for Executive to perform essential job functions, Executive has
been unable to perform the material duties of Executive’s employment for a
period of 90 days in any 12-

 

7



--------------------------------------------------------------------------------

month period because of physical or mental injury or illness (“Disability”);
provided, however, that the Company shall continue to pay Executive’s Base
Salary until the Company acts to terminate Executive’s employment. Executive
agrees, in the event of a dispute under this Section 2.5 relating to Executive’s
Disability, to submit to a physical examination by a licensed physician jointly
selected by the Board and Executive. If the Company terminates Executive’s
employment for Disability, no further payments shall be due under this
Agreement, except that Executive shall be entitled to the Accrued Benefits.

2.6 Death. If Executive dies while employed by the Company, the Company shall
pay to Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, the Accrued Benefits. Otherwise, the Company shall
have no further liability or obligation under this Agreement to Executive’s
executors, legal representatives, administrators, heirs or assigns or any other
person claiming under or through Executive.

2.7 Cause. The Company may terminate Executive’s employment at any time for
Cause (as defined in Section 2.9) upon written notice to Executive, in which
event all payments under this Agreement shall cease. Executive shall be entitled
to the Accrued Benefits other than the benefits described in Section 2.1(c)(ii)
and 2.1(c)( v).

2.8 Notice of Termination. Any termination of Executive’s employment shall be
communicated by a written notice of termination to the other party hereto given
in accordance with Section 11. The notice of termination shall (i) indicate the
specific termination provision in this Agreement relied upon, (ii) briefly
summarize the facts and circumstances deemed to provide a basis for a
termination of employment and the applicable provision hereof, and (iii) specify
the termination date in accordance with the requirements of this Agreement.

2.9 Definitions.

(a) “Cause” shall mean any of the following grounds for termination of
Executive’s employment:

(i) Executive shall have been convicted of, or entered a plea of guilty to, a
felony,

(ii) Executive intentionally and continually fails to perform Executive’s
reasonably assigned material duties to the Company (other than a failure
resulting from Executive’s incapacity due to physical or mental illness), which
failure has continued for a period of at least 30 days after a written notice of
demand for substantial performance, signed by a duly authorized officer of the
Company, has been delivered to Executive specifying the manner in which
Executive has failed substantially to perform,

(iii) Executive engages in willful misconduct in the performance of Executive’s
duties, or

(iv) Executive materially breaches Section 4, 5, 6 or 7 below.

(b) “Change of Control” as used herein, a “Change of Control” shall be deemed to
have occurred if:

 

8



--------------------------------------------------------------------------------

(i) Any “person” (as such term is used in sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 50% of the
voting power of the then outstanding securities of the Company; provided that a
Change of Control shall not be deemed to occur as a result of a transaction in
which the Company becomes a subsidiary of another corporation and in which the
stockholders of the Company, immediately prior to the transaction, will
beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
parent corporation would be entitled in the election of directors; or

(ii) The consummation of (A) a merger or consolidation of the Company with
another corporation where the stockholders of the Company, immediately prior to
the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such stockholders to more than 50% of
all votes to which all stockholders of the surviving corporation would be
entitled in the election of directors or (B) a sale or other disposition of all
or substantially all of the assets of the Company; or

(iii) After the Effective Date, directors are elected such that a majority of
the members of the Board is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Board prior to the date of the appointment or election;

provided, however, an event described in Section 2.9(b)(i) through (iii) shall
not be treated as a Change of Control hereunder unless such event also
constitutes a “change in control event” within the meaning of Section 409A of
the Code.

(c) “Good Reason” shall mean the occurrence of any of the following events or
conditions, unless Executive has expressly consented in writing thereto, or
except as a result of Executive’s physical or mental incapacity or as described
in the last sentence of this subsection (c):

(i) a material reduction in Executive’s Base Salary or Target Annual Bonus
opportunity (provided that a material reduction in Executive’s Target Annual
Bonus opportunity shall only apply under this clause (i) on or after the
occurrence of a Change of Control);

(ii) a substantial reduction of Executive’s titles, duties and responsibilities
hereunder;

(iii) the Company requires that Executive’s principal office location be moved
to a location more than 50 miles from Executive’s principal office location
immediately before the change;

(iv) being required to report to another person other than the Board; or

(v) a material breach by the Company of the Agreement, including, without
limitation, failure of a successor company to comply with Section 13(b) hereof.

 

9



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Executive shall not have Good Reason for
termination unless (A) Executive gives written notice of Good Reason within 90
days after the event giving rise to Good Reason occurs, (B) the Company does not
correct the action or failure to act that constitutes the grounds for Good
Reason, as set forth in Executive’s written notice, within 30 days after the
date on which Executive gives written notice of Good Reason and (C) Executive
actually resigns within 60 days following the expiration of the cure period

2.10 Section 409A.

(a) This Agreement shall be interpreted to avoid any penalty sanctions under
section 409A of the Code. If any payment or benefit cannot be provided or made
at the time specified herein without incurring sanctions under section 409A of
the Code, then such benefit or payment shall be provided in full (to extent not
paid in part at earlier date) at the earliest time thereafter when such
sanctions will not be imposed. For purposes of Section 409A of the Code, all
payments that are considered “nonqualified deferred compensation” to be made
upon a termination of employment under this Agreement may only be made upon
Executive’s “separation from service” (within the meaning of such term under
section 409A of the Code), each payment made under this Agreement shall be
treated as a separate payment, and the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments. In no event shall Executive, directly or indirectly, designate the
calendar year of payment, except as permitted under section 409A of the Code.
Notwithstanding any provision of this Agreement to the contrary, in no event
shall the timing of Executive’s execution of the Release, directly or
indirectly, result in Executive designating the calendar year of payment, and if
a payment that is subject to execution of the Release could be made in more than
one taxable year, payment shall be made in the later taxable year.

(b) Notwithstanding anything herein to the contrary, if, at the time of
Executive’s termination of employment with the Company, the Company has
securities which are publicly traded on an established securities market and
Executive is a “specified employee” (as such term is defined in section 409A of
the Code) and it is necessary to postpone the commencement of any payments or
benefits otherwise payable under this Agreement as a result of such termination
of employment to prevent any accelerated or additional tax under Section 409A of
the Code, then the Company will postpone the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive) that are not otherwise paid
within the ‘short-term deferral exception’ under Treas. Reg. §1.409A-1(b)(4),
and the ‘separation pay exception’ under Treas. Reg. §1.409A-1(b)(9)(iii), until
the first payroll date that occurs after the date that is six months following
Executive’s “separation from service” (as such term is defined under section
409A of the Code) with the Company. If any payments are postponed due to such
requirements, such postponed amounts will be paid in a lump sum to Executive on
the first payroll date that occurs after the date that is six months following
Executive’s separation of service with the Company. If Executive dies during the
postponement period prior to the payment of postponed amount, the amounts
withheld on account of section 409A of the Code shall be paid to the personal
representative of Executive’s estate within 60 days after the date of
Executive’s death.

(c) All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of section 409A of the
Code,

 

10



--------------------------------------------------------------------------------

including, where applicable, the requirement that (A) any reimbursement shall be
for expenses incurred during Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (B) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (C) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (D) the right to reimbursement or
in kind benefits is not subject to liquidation or exchange for another benefit.

3. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in or rights under any benefit,
bonus, incentive or other plan or program provided by the Company and for which
Executive may qualify; provided, however, that if Executive becomes entitled to
and receives the payments provided for in Section 2 of this Agreement, Executive
hereby waives Executive’s right to receive payments under any severance plan or
similar program applicable to all employees of the Company.

4. Confidentiality. Executive agrees that Executive’s services to the Company
and its subsidiaries and any successors or assigns (collectively, the
“Employer”) were and are of a special, unique and extraordinary character, and
that Executive’s position places Executive in a position of confidence and trust
with the Employer’s customers and employees. Executive also recognizes that
Executive’s position with the Employer will give Executive substantial access to
Confidential Information (as defined below), the disclosure of which to
competitors of the Employer would cause the Employer to suffer substantial and
irreparable damage. Executive recognizes, therefore, that it is in the
Employer’s legitimate business interest to restrict Executive’s use of
Confidential Information for any purposes other than the discharge of
Executive’s employment duties at the Employer, and to limit any potential
appropriation of Confidential Information by Executive for the benefit of the
Employer’s competitors and to the detriment of the Employer. Accordingly,
Executive agrees as follows:

(a) Executive will not at any time, whether during or after the termination of
Executive’s employment, reveal to any person or entity any of the trade secrets
or confidential information of the Employer or of any third party which the
Employer is under an obligation to keep confidential (including but not limited
to trade secrets or confidential information respecting inventions, products,
designs, methods, know-how, techniques, systems, processes, software programs,
works of authorship, customer lists, projects, plans and proposals)
(“Confidential Information”), except as may be required in the ordinary course
of performing Executive’s duties as an employee of the Employer, and Executive
shall keep secret all matters entrusted to Executive and shall not use or
attempt to use any such information in any manner which may injure or cause loss
or may be calculated to injure or cause loss whether directly or indirectly to
the Employer.

(b) The above restrictions shall not apply to: (i) information that at the time
of disclosure is in the public domain through no fault of Executive;
(ii) information received from a third party outside of the Employer that was
disclosed without a breach of any confidentiality obligation; (iii) information
approved for release by written authorization of the Employer; or
(iv) information that may be required by law or an order of any court, agency or
proceeding to be disclosed; provided Executive shall provide the Employer notice
of any such required disclosure once Executive has knowledge of it and will help
the Employer to the extent reasonable to obtain an appropriate protective order.

 

11



--------------------------------------------------------------------------------

(c) Further, Executive agrees that during Executive’s employment Executive shall
not take, use or permit to be used any notes, memoranda, reports, lists,
records, drawings, sketches, specifications, software programs, data,
documentation or other materials of any nature relating to any matter within the
scope of the business of the Employer or concerning any of its dealings or
affairs otherwise than for the benefit of the Employer. Executive further agrees
that Executive shall not, after the termination of Executive’s employment, use
or permit to be used any such notes, memoranda, reports, lists, records,
drawings, sketches, specifications, software programs, data, documentation or
other materials, it being agreed that all of the foregoing shall be and remain
the sole and exclusive property of the Employer and that, immediately upon the
termination of Executive’s employment, Executive shall deliver all of the
foregoing, and all copies thereof, to the Employer, at its main office.
Executive may retain Executive’s address book provided that such item only
includes contact information.

(d) Executive agrees that upon the termination of Executive’s employment with
the Employer, Executive will not take or retain without written authorization
any documents, files or other property of the Employer, and Executive will
return promptly to the Employer any such documents, files or property in
Executive’s possession or custody, including any copies thereof maintained in
any medium or format. Executive recognizes that all documents, files and
property which Executive has received and will receive from the Employer,
including but not limited to scientific research, customer lists, handbooks,
memoranda, product specifications, and other materials (with the exception of
documents relating to benefits to which Executive might be entitled following
the termination of Executive’s employment with the Employer), are for the
exclusive use of the Employer and employees who are discharging their
responsibilities on behalf of the Employer, and that Executive has no claim or
right to the continued use, possession or custody of such documents, files or
property following the termination of Executive’s employment with the Employer.

5. Intellectual Property.

(a) If at any time or times during Executive’s employment Executive shall
(either alone or with others) make, conceive, discover or reduce to practice any
invention, modification, discovery, design, development, improvement, process,
software program, work of authorship, documentation, formula, data, technique,
know-how, secret or intellectual property right whatsoever or any interest
therein (whether or not patentable or registrable under copyright or similar
statutes or subject to analogous protection) (herein called “Developments”) that
(i) relates to the business of the Employer or any customer of or supplier to
the Employer or any of the products or services being developed, manufactured or
sold by the Employer or which may be used in relation therewith, (ii) results
from tasks assigned to Executive by the Employer or (iii) results from the use
of premises or personal property (whether tangible or intangible) owned, leased
or contracted for by the Employer, such Developments and the benefits thereof
shall immediately become the sole and absolute property of the Employer and its
assigns, and Executive shall promptly disclose to the Employer (or any persons
designated by it) each such Development, and Executive hereby assigns any rights
Executive may have or acquire in the Developments and benefits and/or rights
resulting therefrom to the Employer and its assigns

 

12



--------------------------------------------------------------------------------

without further compensation and shall communicate, without cost or delay, and
without publishing the same, all available information relating thereto (with
all necessary plans and models) to the Employer.

(b) Upon disclosure of each Development to the Employer, Executive will, during
Executive’s employment and at any time thereafter, at the request and cost of
the Employer, sign, execute, make and do all such deeds, documents, acts and
things as the Employer and its duly authorized agents may reasonably require:

(i) to apply for, obtain and vest in the name of the Employer alone (unless the
Employer otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and

(ii) to defend any opposition proceedings in respect of such applications and
any opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.

(d) In the event the Employer is unable, after reasonable effort, to secure
Executive’s signature on any letters patent, copyright or other analogous
protection relating to a Development, whether because of Executive’s physical or
mental incapacity or for any other reason whatsoever, Executive hereby
irrevocably designates and appoints the Employer and its duly authorized
officers and agents as Executive’s agent and attorney-in-fact, to act for and on
Executive’s behalf and stead to execute and file any such application or
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letter patents, copyright and other analogous
protection thereon with the same legal force and effect as if executed by
Executive.

6. Non-Competition. While Executive is employed at the Employer and for a period
of one (1) year after termination of Executive’s employment (for any reason
whatsoever, whether voluntary or involuntarily), Executive will not, without the
prior written approval of the Board, whether alone or as a partner, officer,
director, consultant, agent, employee or stockholder of any company or other
commercial enterprise, directly or indirectly engage in any business or other
activity in the United States or Canada which competes with the Employer in the
sale of the pharmaceutical or other products being manufactured, marketed,
distributed or developed by the Employer while Executive is employed by
Employer. The foregoing prohibition shall not prevent Executive’s employment or
engagement after termination of Executive’s employment by any company or
business organization, as long as the activities of any such employment or
engagement, in any capacity, do not involve work on matters related to the
products being developed, manufactured, or marketed by the Employer during
Executive’s employment with the Employer. Executive shall be permitted to own
securities of a public company not in excess of five percent of any class of
such securities and to own stock, partnership interests or other securities of
any entity not in excess of five percent of any class of such securities and
such ownership shall not be considered to be in competition with the Employer.

 

13



--------------------------------------------------------------------------------

7. Non-Solicitation. While Executive is employed at the Employer and for a
period of one (1) year after termination of such employment (for any reason,
whether voluntary or involuntarily), Executive agrees that Executive will not:

(a) directly or indirectly solicit, entice or induce any customer to become a
customer of any other person, firm or corporation with respect to products then
sold or under development by the Employer or to cease doing business with the
Employer, and Executive shall not approach any such person, firm or corporation
for such purpose or authorize or knowingly approve the taking of such actions by
any other person; or

(b) except in the good faith performance of Executive’s duties to the Company
while employed during the Term, directly or indirectly solicit or recruit any
employee of the Employer to work for a third party other than the Employer
(excluding newspaper or similar print or electronic solicitations of general
circulation).

8. General Provisions.

(a) Executive acknowledges and agrees that the type and periods of restrictions
imposed in Sections 4, 5, 6 and 7 of this Agreement are fair and reasonable, and
that such restrictions are intended solely to protect the legitimate interests
of the Employer, rather than to prevent Executive from earning a livelihood.
Executive recognizes that the Employer competes worldwide, and that Executive’s
access to Confidential Information makes it necessary for the Employer to
restrict Executive’s post-employment activities in any market in which the
Employer competes, and in which Executive’s access to Confidential Information
and other proprietary information could be used to the detriment of the
Employer. In the event that any restriction set forth in this Agreement is
determined to be overbroad with respect to scope, time or geographical coverage,
Executive agrees that such a restriction or restrictions should be modified and
narrowed, either by a court or by the Employer, so as to preserve and protect
the legitimate interests of the Employer as described in this Agreement, and
without negating or impairing any other restrictions or agreements set forth
herein.

(b) Executive acknowledges and agrees that if Executive should breach any of the
covenants, restrictions and agreements contained herein, irreparable loss and
injury would result to the Employer, and that damages arising out of such a
breach may be difficult to ascertain. Executive therefore agrees that, in
addition to all other remedies provided at law or at equity, the Employer shall
be entitled to have the covenants, restrictions and agreements contained in
Sections 4, 5, 6 and 7 specifically enforced (including, without limitation, by
temporary, preliminary, and permanent injunctions and restraining orders) by any
state or federal court in the Commonwealth of Pennsylvania having equity
jurisdiction and Executive agrees to subject Executive to the jurisdiction of
such court.

(c) Executive agrees that if the Employer fails to take action to remedy any
breach by Executive of this Agreement or any portion of this Agreement, such
inaction by the Employer shall not operate or be construed as a waiver of any
subsequent breach by Executive of the same or any other provision, agreement or
covenant.

 

14



--------------------------------------------------------------------------------

(d) Executive acknowledges and agrees that the payments and benefits to be
provided to Executive under this Agreement are provided as consideration for the
covenants in Sections 4, 5, 6 and 7 hereof.

9. Survivorship. The respective rights and obligations of the parties under this
Agreement shall survive any termination of Executive’s employment to the extent
necessary to the intended preservation of such rights and obligations.

10. Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise and there shall be no offset against amounts due Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain.

11. Recoupment Policy. Executive agrees that Executive will be subject to any
compensation clawback or recoupment policies that may be applicable to Executive
as an employee of the Company, as in effect from time to time and as approved by
the Board or a duly authorized committee thereof, to comply with the Dodd-Frank
Wall Street Reform and Consumer Protection Act.

12. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

If to the Company, to:

Auxilium Pharmaceuticals, Inc.

40 Valley Stream Parkway

Malvern, PA 19355

If to Executive, to:

At the address shown on the records of the Company

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

13. Contents of Agreement; Amendment and Assignment.

(a) This Agreement sets forth the entire understanding between the parties
hereto with respect to the subject matter hereof and supercedes any and all
prior agreements and understandings concerning Executive’s employment by the
Company, and cannot be changed, modified, extended or terminated except upon
written amendment approved by the Board and executed on its behalf by a duly
authorized officer and by Executive.

(b) All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators,

 

15



--------------------------------------------------------------------------------

legal representatives, successors and assigns of the parties hereto, except that
the duties and responsibilities of Executive under this Agreement are of a
personal nature and shall not be assignable or delegatable in whole or in part
by Executive. The Company may only assign to, and shall require, a successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business or assets of the
Company, within 15 days of such succession, to expressly to assume and agree to
perform this Agreement in the same manner and to the same extent as the Company
would be required to perform if no such succession had taken place.

14. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

15. Indemnification and Liability Insurance. The Company hereby agrees to
indemnify and hold Executive harmless on the same terms and to the same extent
as the Company indemnifies its other officers and directors and in any event, in
accordance the Company’s bylaws and certificate of incorporation. The Company
agrees to maintain directors’ and officers’ liability insurance both during and,
while potential liability exists, after the term of this Agreement in the same
amount and to the same extent as the Company covers its other officers and
directors. These obligations shall survive the termination of Executive’s
employment with the Company.

16. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

17. Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation.
Except as otherwise provided by Section 2.3, Executive shall bear all expense
of, and be solely responsible for, all federal, state and local taxes due with
respect to any payment received under this Agreement.

18. Miscellaneous. This Agreement may be executed in counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.

 

16



--------------------------------------------------------------------------------

19. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the Commonwealth of Pennsylvania without giving effect to any conflict
of laws provisions or canons of construction that construe agreements against
the draftsperson.

[Signature Page Follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

AUXILIUM PHARMACEUTICALS, INC. By:  

 

/s/ Rolf Classon

Name:   Rolf Classon Title:   Chairman of the Board of Directors EXECUTIVE /s/
Adrian Adams ADRIAN ADAMS



--------------------------------------------------------------------------------

Exhibit A

AGREEMENT AND RELEASE

This Agreement and Release is being entered into by and between Auxilium
Pharmaceuticals, Inc. (hereinafter “Auxilium” or “Company”), and [Executive]
(hereinafter “Executive”).

WHEREAS, Executive and Auxilium are parties to that certain Employment Agreement
having an effective date of [Date] (hereinafter, the “Employment Agreement”);

WHEREAS, Executive and the Company mutually agree that Executive’s employment
with Auxilium will end on [date] (the “Termination Date”); and

WHEREAS, both Auxilium and Executive desire to enter into this Agreement and
Release to fully resolve all questions of expenses, compensation, entitlement to
benefits, and any and all other claims, whether known or unknown, which
Executive may have relating to his employment and his termination of that
employment with the Company.

In consideration of the mutual promises contained in this Agreement and Release
and intending to be legally bound, the parties agree as follows:

1. Effective as of the Termination Date, Executive will cease to serve as
[position].

2. Subject in all respects to this Agreement and Release becoming effective and
enforceable in accordance with paragraph 11 hereof, Auxilium agrees to provide
payments described in (a) and (b) below, less appropriate withholdings taxes and
deductions. In addition, regardless of whether this Agreement and Release
becomes effective and enforceable in accordance with paragraph 11 hereof,
Executive shall be entitled to the other benefits described in (c) and
(d) below.

(a) Payments described in Section [2.1(b)(i) / 2.2(b)(i)] of the Employment
Agreement, payable in accordance with such Section [2.1(b)(i) / 2.2(b)(i)] of
the Employment Agreement.



--------------------------------------------------------------------------------

(b) Payments described in Section [2.1(b)(ii) / 2.2(b)(ii)] of the Employment
Agreement, payable in accordance with such Section [2.1(b)(ii) / 2.2(b)(ii)] of
the Employment Agreement.

(c) The Accrued Benefits (as defined in the Employment Agreement).

(d) All outstanding stock options and other equity awards [that would have
become vested during the 24 month period following the Termination Date] will
become fully vested as of the Termination Date in accordance with Section
[2.1(b)(iii) / 2.2(b)(iii)] of the Employment Agreement. In accordance with the
terms of the applicable grant agreements pursuant to which they were granted and
the Company’s 2004 Equity Compensation Plan, Executive has until one year from
the Termination Date to exercise all outstanding options that have vested as of
the Termination Date. Outstanding options and restricted stock units that have
not vested on the six month anniversary of the Termination Date will be
forfeited. Information regarding the vested options will be provided under
separate cover.

3. Executive agrees to submit final travel and expense reports to Human
Resources by [date] and to cooperate with the immediate return of all Company
property, such as Company car, laptop computer, blackberry, hand-held, etc.

4. EXECUTIVE, FOR HIMSELF AND HIS RESPECTIVE ADMINISTRATORS, EXECUTORS, AGENTS,
BENEFICIARIES AND ASSIGNS, AGREES TO WAIVE, RELEASE AND FOREVER DISCHARGE
AUXILIUM PHARMACEUTICALS, INC. (AS DEFINED BELOW) OF AND FROM ANY AND ALL CLAIMS
(AS DEFINED BELOW). Executive further agrees that should any other person,
organization or entity file a lawsuit or arbitration to assert any such Claim,
he will not seek any personal relief in such an action. This General Release of
Claims provision (hereafter “Release”) covers all Claims arising from the
beginning of time up to and including the date of this Agreement and Release.



--------------------------------------------------------------------------------

Exclusions: Notwithstanding any other provision of this Release, the following
are not barred by the Release: (a) Claims relating to the validity of this
Agreement and Release; (b) Claims by either party to enforce this Agreement and
Release; (c) Claims for indemnification, advancement and reimbursement of legal
fees and directors and officers liability insurance to which Executive is
entitled under the Employment Agreement; (d) Claims that may arise after the
date on which Executive signs this Agreement and Release, including, without
limitation, rights under Section 2.1(d) of the Employment Agreement; (e) Claims
to any accelerated vesting or post-termination exercise rights provided under
the Employment Agreement or any applicable equity plan or award agreement; and
(f) Claims which legally may not be waived. In addition, this Release does not
bar Executive’s right to file an administrative charge with the Equal Employment
Opportunity Commission (“EEOC”) and/or to participate in an investigation by the
EEOC, although the Release does bar Executive’s right to recover any personal
relief if he or any person, organization, or entity asserts a charge on his
behalf, including in a subsequent lawsuit or arbitration.

The following provisions further explain this Release:

(a) Definition of “Claims”. Except as stated above, “Claims” includes without
limitation all actions or demands of any kind that Executive now has or may have
as of the Termination Date. More specifically, Claims, except as stated above,
include rights, causes of action, damages, penalties, losses, attorneys’ fees,
costs, expenses, obligations, agreements, judgments and all other liabilities of
any kind or description whatsoever, either in law or in equity, whether known or
unknown, suspected or unsuspected.



--------------------------------------------------------------------------------

The nature of Claims covered by this Release includes without limitation all
actions or demands in any way based on Executive’s employment with the Company,
the terms and conditions of such employment or Executive’s separation from
employment. More specifically, all of the following are among the types of
Claims which, to the extent permitted by law, are waived and barred by this
Release:

Ÿ Contract Claims (whether express or implied);

Ÿ Tort Claims, such as for tortious interference, defamation or emotional
distress;

Ÿ Claims under federal, state and municipal laws, regulations, ordinance or
court decisions of any kind;

Ÿ Claims of discrimination, harassment or retaliation, whether based on race,
color, religion, gender, sex, age, sexual orientation, handicap and/or
disability, national origin, whistleblowing or any other legally protected
class;

Ÿ Claims under the AGE DISCRIMINATION IN EMPLOYMENT ACT, Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act and similar
state and local laws;

Ÿ Claims under the Employee Retirement Income Security Act, the Occupational
Safety and Health Act and similar state and local laws;

Ÿ Claims for wrongful discharge; and

Ÿ Claims for attorney’s fees, litigation expenses and/or costs.

The foregoing list is intended to be illustrative and not exhaustive.

(b) Definition of “Auxilium Pharmaceuticals, Inc.” “Auxilium Pharmaceuticals,
Inc.” includes without limitation Auxilium Pharmaceuticals, Inc. and its
respective past, present and future parents, affiliates, subsidiaries,
divisions, predecessors, successors, assigns, employee benefit plans and trusts.
It also includes all past, present and future managers, directors, officers,
partners, agents, employees, attorneys, representatives, consultants,
associates, fiduciaries, plan sponsors, administrators and trustees of each of
the foregoing.



--------------------------------------------------------------------------------

5. Executive expressly acknowledges that:

(a) He remains bound by Sections 4, 5, 6, and 7 of his Employment Agreement,
which remain in full force and effect, and whose remaining in full force and
effect is reasonably and properly required for the protection of the Company’s
business; and, in keeping with the foregoing, Executive explicitly and
specifically acknowledges that among his obligations thereunder, he may not
directly or indirectly solicit or recruit any employee of Auxilium to work for a
third party other than Auxilium (excluding newspaper or similar print or
electronic solicitations of general circulation);

(b) The provisions of Sections 2.1(d), 2.10, 8, 15 and 18 of the Employment
Agreement remain in full force and effect;

(e) Auxilium’s obligation to provide him with the benefits set forth in
paragraph 2 above are contingent upon his ongoing compliance with Sections 4, 5,
6, and 7 of the Employment Agreement;

(f) For five years following the Termination Date, he will not disparage the
personal or professional reputation of Auxilium, its directors, officers, or
employees. For five years following the Termination Date, Auxilium agrees that
its officers and directors will not disparage the personal or professional
reputation of Executive. Nothing in this section is intended to prohibit or
restrict Executive or Auxilium, its officers and directors from making: (i) any
disclosure of information required by law or participating in an otherwise
legally protected activity, such as an investigation or proceeding by a federal
regulatory or law enforcement agency or legislative body; (ii) traditional
competitive statements in the course of promoting a competing business, so long
as such statements do not violate Sections 4, 5, 6 or 7 of the Employment
Agreement; or (iii) good faith rebuttals of the other party’s untrue or
materially misleading statements;



--------------------------------------------------------------------------------

(g) He agrees to reasonably cooperate with Auxilium with respect to any legal
issue regarding any matter of which he had knowledge during his employment with
Auxilium. His reasonable cooperation includes appearance at depositions,
assistance in responding to discovery demands, preparation for trials, and
appearance at trial. Auxilium will reimburse Executive for all reasonable
expenses incurred by him in providing such assistance; and

(h) After the Termination Date, Auxilium will not have any obligation to provide
Executive at any time in the future with any payments, benefits or
considerations other than those recited in subsections (a) through (d) of
paragraph 2 above and any vested benefits to which Executive may be entitled
under the terms of Auxilium’s benefit plans.

6. Unless otherwise compelled by law, Executive further agrees that the
existence of this Agreement and Release, the terms of the Agreement and Release
and the amount of any payments under this Agreement and Release are all
confidential information, and shall not be intentionally disclosed, discussed or
otherwise published under any circumstances, except only that Executive may
reveal the terms and amount of settlement to his attorney for the purpose of
obtaining legal advice and representation, to his accountant for the purpose of
filing government tax returns, or pursuant to subpoena or court order. Executive
may also reveal the financial and other terms of this Agreement and Release to
his spouse, provided, however that Executive will remain liable for any
disclosure of such information to any third party by his spouse. Auxilium’s
obligation to provide him with the benefits set forth in paragraph 2 above are
contingent upon his ongoing compliance with this paragraph 6.



--------------------------------------------------------------------------------

7. By entering into this Agreement and Release, the Company does not admit and
expressly denies that it has violated any contract, rule or law, including but
not limited to, any federal, state and local statute or law relating to
employment or employment discrimination.

8. Executive understands and acknowledges that by signing this Agreement and
Release and accepting the terms contained herein he is receiving benefits that
he would not otherwise be entitled to. Executive acknowledges that he is
receiving this payment in exchange for entering into this Agreement and Release
and complying with all the provisions of this Agreement and Release.

9. Executive acknowledges that he has been advised in writing to consult with an
attorney before signing this Agreement and Release.

10. Executive acknowledges that he has been provided with a period of at least
twenty-one (21) calendar days to consider the terms of this offer from the date
this Agreement and Release first was presented to him on [date]. Executive
agrees that any changes to this offer, whether material or immaterial, will not
restart the running of the foregoing Agreement and Release consideration period.

Executive agrees to notify Auxilium of his acceptance of this Agreement and
Release by delivering a signed copy to the Company, addressed to [position].
Executive understands that he may take the entire twenty-one (21) day period to
consider this Agreement and Release. Executive may not return this Agreement and
Release prior to the Termination Date. If Executive does not notify Auxilium of
his acceptance of this Agreement and Release by delivering a signed copy to the
Company, addressed to [position], Executive shall have no further right to
receive the payments recited in subsections (a) and (b) of paragraph 2 above.



--------------------------------------------------------------------------------

By signing and returning this Agreement and Release, Executive acknowledges that
the consideration period afforded him a reasonable period of time to consider
fully each and every term of this Agreement and Release, including the General
Release of Claims, and that he has given the terms full and complete
consideration.

11. If Executive notifies Auxilium of his acceptance of this Agreement and
Release by delivering a signed copy to the Company addressed to [position] as
described above, Executive may revoke the Agreement and Release for a period of
seven (7) days. The Agreement and Release shall not become effective or
enforceable until the seven (7) day revocation period has ended. For revocation
to be effective, it must be delivered to [position], Auxilium Pharmaceuticals,
Inc., 40 Valley Stream Parkway, Malvern, PA 19355.

12. Executive, intending to be legally bound, certifies and warrants that he has
read carefully this Agreement and Release and has executed it voluntarily and
with full knowledge and understanding of its significance, meaning and binding
effect. Executive further declares he is competent to understand the content and
effect of this Agreement and Release and that his decision to enter into this
Agreement and Release has not been influenced in any way by fraud, duress,
coercion, mistake or misleading information.

13. This Agreement and Release will take effect on the first business day
following the expiration of the revocation period specified in paragraph 11
hereof, provided that Executive chooses not to revoke it.

14. Executive agrees that he may not assign his rights or obligations under this
Agreement and Release or the Employment Agreement. Executive further agrees that
Auxilium may assign this Agreement and Release in accordance with Section 13(b)
of the Employment Agreement.



--------------------------------------------------------------------------------

15. If any provision of this Agreement and Release is or shall be declared
invalid or unenforceable by a court of competent jurisdiction, the remaining
provisions shall not be affected thereby and shall remain in full force and
effect.

16. The construction, interpretation and performance of this Agreement and
Release shall be governed by the laws of the Commonwealth of Pennsylvania.

17. This Agreement and Release supersedes any and all prior agreements or
understandings between Executive and Auxilium, except those provisions of the
Employment Agreement identified above. Executive represents and acknowledges
that in executing this Agreement and Release he has not relied upon any
representation or statement not set forth herein made by the Auxilium
Pharmaceuticals, Inc. (as defined in paragraph 4(b) hereof) with regard to the
subject matter of this Agreement and Release. Any modification of this Agreement
and Release must be made in writing and signed by all parties.

[Signature Page Follows]

As evidenced by their signatures below, the parties intend to be legally bound
by this Agreement and Release.

 

      [Executive]   DATE:        

 

Auxilium Pharmaceuticals, Inc. BY:     NAME:     TITLE:     DATE:    